DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on March 9, 2022 is acknowledged. Claims 11, 13-15 and 21 are pending. Applicant amended claim 11 by incorporating the allowable subject matter of previously pending claim 12. Applicant also amended claim 13, and added new claim 21. Applicant also amended the specification to correct a typographical error. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 22, 2022 and March 23, 2022 are being considered by the examiner.
Allowable Subject Matter
Claims 11, 13-15 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reichmuth et al. (US 2018/0318825 A1) disclose a syringe piston grasping mechanism configured to receive and releasably retain a syringe piston head (see [0086]), the syringe piston grasping mechanism comprising (see Fig. 3): 
a piston carrier 19 having a proximal end configured for attachment to a linear actuator 28 and a distal end (opposite end) having an opening 20 for connection to the syringe piston head (see [0086]), wherein the piston carrier 19 defines a substantially bell-shaped interior space (see Fig. 3 and [0086]); 
a piston head retention lip 21 formed along the opening at the distal end of the piston carrier 19; 
a plurality of spaced apart apertures that permit access to the interior space of the piston carrier 19 through a wall thereof (see Fig. 3 illustrating piston head release element guides 24 visible through the interior space of the piston carrier 19); and
a plurality of piston head release element guides 24 that are substantially aligned with the apertures (see Fig. 3).
However, Reichmuth et al. do not disclose that the piston head release element guides 24 are situated at the distal end of the piston carrier 19, as recited in claim 11. Instead, the element guides 24 are situated closer to the proximal end of the piston carrier 19 (see Fig. 3). Based on the design of the piston carrier 19, there is also no motivation to relocate the element guides 24 to the distal end of the piston carrier 19 so as to arrive at the invention recited in claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL S HYUN/Primary Examiner, Art Unit 1796